UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2011. or o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number:0-25940 GLOWPOINT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 77-0312442 (I.R.S. Employer Identification No.) 430 Mountain Avenue, Suite 301, Murray Hill, NJ, 07974 (Address of Principal Executive Offices, including Zip Code) (973) 855-3411 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x The number of shares outstanding of the registrant’s common stock as of October 17, 2011 was 25,143,750. GLOWPOINT, INC. Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets at September 30, 2011 (unaudited) and December 31, 2010 1 Unaudited Condensed Consolidated Statements of Operations for the nine and three months ended September 30, 2011 and 2010 2 Unaudited Condensed Consolidated Statement of Stockholders’ Equity for the nine months ended September 30, 2011 3 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 4 Notes to unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 20 Item 4. [Removed and Reserved]
